J-A20014-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MICHAEL JOSEPH LAWLER JR.                  :
                                               :
                       Appellant               :   No. 273 EDA 2022

             Appeal from the PCRA Order Entered January 4, 2022
      In the Court of Common Pleas of Wayne County Criminal Division at
                        No(s): CP-64-CR-0000220-2017


BEFORE:      BENDER, P.J.E., STABILE, J., and PELLEGRINI, J.*

MEMORANDUM BY BENDER, P.J.E.:                       FILED SEPTEMBER 9, 2022

        Appellant, Michael Joseph Lawler Jr., appeals from the post-conviction

court’s January 4, 2022 order denying his timely-filed petition under the Post

Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. After careful review,

we vacate the court’s order, as well as Appellant’s judgment of sentence, and

remand for further proceedings.

        The facts of Appellant’s underlying convictions are not pertinent to the

issues he raises herein.       This Court previously summarized the procedural

history of his case, as follows:

        On January 11, 2018, Appellant entered an open guilty plea to
        three counts of criminal trespass. On February 21, 2018, upon
        motion by the Commonwealth, the Department of Corrections (the
        Department) took Appellant into custody to determine his
        eligibility for a State Intermediate Punishment (SIP) program. On
        September 28, 2018, the Department determined that Appellant
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A20014-22


      was ineligible for entry into SIP. On January 24, 2019, Appellant
      appeared for sentencing before the trial court. At sentencing,
      Appellant orally requested to withdraw his guilty plea based on
      the Department’s determination that he was ineligible for
      participation in a[] SIP program. The trial court denied Appellant’s
      request and sentenced him to 78 to 188 months of incarceration,
      with credit for time served.

      On March 26, 2019, Appellant, although still represented by
      counsel, filed an untimely[,] pro se notice of appeal. Thereafter,
      [c]ounsel filed a motion seeking to reinstate Appellant’s appeal
      rights nunc pro tunc, which the trial court granted on June 3,
      2019. On June 11, 2019, Counsel filed a timely notice of appeal.

Commonwealth v. Lawler, No. 1700 EDA 2019, unpublished memorandum

at 1-2 (Pa. Super. filed Mar. 27, 2020).

      On direct appeal, Appellant challenged the court’s denial of his pre-

sentence motion to withdraw his guilty plea, the discretionary aspects of his

sentence, the Department’s determination that he was ineligible for the SIP

program, and the court’s refusal to dismiss the case based on the

Department’s failure to timely determine that he was ineligible for the SIP

program. See id. at 5. This Court concluded that Appellant’s issues were

meritless or waived, and affirmed his judgment of sentence on March 27,

2020. Id. Appellant did not file a petition for permission to appeal to our

Supreme Court.

      Instead, Appellant filed a timely, pro se PCRA petition on July 22, 2020.

Counsel was appointed and filed amended petitions on August 31st and

September 9th of 2021. On November 29, 2021, the court conducted a PCRA

hearing, at which Appellant and his trial counsel, Steven Burlein, Esq.,

testified. On December 6, 2021, the court issued a Pa.R.Crim.P. 907 notice


                                     -2-
J-A20014-22



of its intent to dismiss Appellant’s petition, along with an opinion explaining

its reasons for that decision. Appellant filed a response but, on January 4,

2022, the court issued an order dismissing his petition.

      Appellant filed a timely notice of appeal, and he complied with the

court’s order to file a Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal. The court filed a Rule 1925(a) opinion on February

18, 2022. Herein, Appellant states two issues for our review, which we reorder

for ease of disposition:

      I.    Did the [PCRA court] err in denying … Appellant’s [PCRA]
            claim for ineffective assistance of counsel where … Appellant
            was induced to plead guilty on the representations of his
            trial attorney that he was eligible for [SIP]…, when in fact
            he was not eligible for SIP[?]

      II.   Did the [PCRA court] err in denying … Appellant’s [PCRA]
            claim for illegality of sentence where Appellant is presently
            serving an illegal state sentence and said issue has not been
            previously litigated in the Superior Court or waived by
            Appellant?

Appellant’s Brief at 4.

      Initially, we note that:

      “In reviewing the propriety of an order granting or denying PCRA
      relief, an appellate court is limited to ascertaining whether the
      record supports the determination of the PCRA court and whether
      the ruling is free of legal error.” Commonwealth v. Johnson, …
      966 A.2d 523, 532 ([Pa.] 2009). We pay great deference to the
      findings of the PCRA court, “but its legal determinations are
      subject to our plenary review.” Id.

Commonwealth v. Matias, 63 A.3d 807, 810 (Pa. Super. 2013).




                                     -3-
J-A20014-22



     Where, as here, a petitioner claims that he received ineffective

assistance of counsel, our Supreme Court has directed that the following

standards apply:

     [A] PCRA petitioner will be granted relief only when he proves, by
     a preponderance of the evidence, that his conviction or sentence
     resulted from the “[i]neffective assistance of counsel which, in the
     circumstances of the particular case, so undermined the truth-
     determining process that no reliable adjudication of guilt or
     innocence could have taken place.” 42 Pa.C.S. § 9543(a)(2)(ii).
     “Counsel is presumed effective, and to rebut that presumption,
     the PCRA petitioner must demonstrate that counsel’s performance
     was deficient and that such deficiency prejudiced him.”
     [Commonwealth v.] Colavita, … 993 A.2d [874,] 886 [(Pa.
     2010)] (citing Strickland [v. Washington, 466 U.S. 668 ...
     (1984)]). In Pennsylvania, we have refined the Strickland
     performance and prejudice test into a three-part inquiry. See
     [Commonwealth v.] Pierce, [527 A.2d 973 (Pa. 1987)]. Thus,
     to prove counsel ineffective, the petitioner must show that: (1)
     his underlying claim is of arguable merit; (2) counsel had no
     reasonable basis for his action or inaction; and (3) the petitioner
     suffered actual prejudice as a result. Commonwealth v. Ali, …
     10 A.3d 282, 291 (Pa. 2010). “If a petitioner fails to prove any of
     these prongs, his claim fails.” Commonwealth v. Simpson, …
     66 A.3d 253, 260 ([Pa.] 2013) (citation omitted). Generally,
     counsel’s assistance is deemed constitutionally effective if he
     chose a particular course of conduct that had some reasonable
     basis designed to effectuate his client’s interests. See Ali, supra.
     Where matters of strategy and tactics are concerned, “a finding
     that a chosen strategy lacked a reasonable basis is not warranted
     unless it can be concluded that an alternative not chosen offered
     a potential for success substantially greater than the course
     actually pursued.” Colavita, … 993 A.2d at 887 (quotation and
     quotation marks omitted).         To demonstrate prejudice, the
     petitioner must show that “there is a reasonable probability that,
     but for counsel’s unprofessional errors, the result of the
     proceedings would have been different.” Commonwealth v.
     King, … 57 A.3d 607, 613 ([Pa.] 2012) (quotation, quotation
     marks, and citation omitted). “‘[A] reasonable probability is a
     probability that is sufficient to undermine confidence in the
     outcome of the proceeding.’” Ali, … 10 A.3d at 291 (quoting


                                    -4-
J-A20014-22


         Commonwealth v. Collins, … 957 A.2d 237, 244 ([Pa.] 2008)
         (citing Strickland, 466 U.S. at 694….)).

Commonwealth v. Spotz, 84 A.3d 294, 311-12 (Pa. 2014).

         In this case, Appellant contends that his trial counsel, Attorney Burlein,

was ineffective for incorrectly advising Appellant that he would be eligible for

admission into a SIP program if he plead guilty. According to Appellant, he

only pled guilty because Attorney Burlein told him that he was eligible for

admission into a SIP program. However, the Department ultimately rejected

Appellant admission into that program due to an outstanding arrest warrant

that Appellant had in another county.          Appellant contends that Attorney

Burlein failed to discover this arrest warrant and notify Appellant that he was

not eligible for admission into a SIP program because of it. Appellant insists

that he pled guilty based on that incorrect advice and, therefore, his counsel

acted ineffectively and his plea was involuntary.

         After careful review, we conclude that Appellant’s ineffectiveness claim

fails.    Initially, at the PCRA hearing, Appellant testified that he wrote to

Attorney Burlein in August of 2017, stating the following:

         If the [District Attorney’s] office would agree to make all charges
         run concurrent for sentencing, I would be willing to accept
         whatever charges they want me[] to plead out to, or SIP if [it is]
         an option.

N.T. PCRA Hearing, 11/29/21, at 8. Appellant testified that he would not have

entered a guilty plea and gone to trial if he was “not offered either that

concurrent sentence or SIP[.]” Id. Moreover, in response to the question,

“Were any promises made to you with regard to this plea?” in Appellant’s


                                        -5-
J-A20014-22



written plea colloquy, he wrote, “Req [sic] for SIP.” Id. at 9. Additionally,

Appellant testified that Attorney Burlein “told [him] that [he] was eligible for

SIP” and that SIP “was a 24-month drug program that is [run] by the State.”

Id. He also stated that Attorney Burlein “told [him] that [he] would receive

SIP upon taking the deal[,]” and that counsel did “not see anything that

disqualifie[d Appellant] from the program.” Id. at 10, 17.

      When Attorney Burlein took the stand, he testified that he was unaware

that Appellant had an active warrant for his arrest at the time he pled guilty

in this case. Id. at 18. Counsel stated that he “went through [Appellant’s]

criminal history because that’s how [he] determine[d] that … [Appellant] was

eligible for SIP, but [counsel] did not find any warrants and normally [he does

not] look for warrants.” Id. Attorney Burlein admitted that he did not know

at the time that having an outstanding warrant would preclude Appellant from

admission into a SIP program. Id. at 19. Accordingly, Attorney Burlein did

not advise Appellant of this fact before he plead guilty. Id. at 18.

      However, on cross-examination, Attorney Burlein clarified that he did

not guarantee Appellant acceptance into the SIP program; instead, he “said

he was eligible and the determination … would then have to made by the …

[Department].” Id. at 24. Additionally, on re-direct, Attorney Burlein again

stated that he told Appellant “he was eligible to be considered for the [SIP]

program.” Id. at 25. Counsel explained:

      [Attorney Burlein]: When I say eligibility, I say he met the criteria
      under the statute, but all the internal decisions made by the SIP
      program itself with [the Department] is up to them.

                                      -6-
J-A20014-22



Id.

      On appeal, Appellant seemingly contends that counsel guaranteed him

admission into the SIP program. The PCRA court rejected this claim, finding

that Attorney Burlein did not promise Appellant entry into that program. See

PCRA Court Opinion (PCO), 12/6/21, at 8. The record supports the court’s

decision. Counsel testified that he advised Appellant that he was eligible for

admission into the program, but that the decision on whether to admit

Appellant was ultimately up to the Department.

      Therefore, accepting the PCRA court’s factual finding that Attorney

Burlein did not promise Appellant entry into a SIP program, we must

determine if counsel was ineffective for advising Appellant that he was

eligible for it. In other words, we assess whether counsel’s failure to notify

Appellant that his outstanding warrant would preclude his acceptance into a

SIP program constitutes ineffectiveness.

      After careful consideration, we conclude that it does not.      On direct

appeal, we assessed Appellant’s challenge to the Department’s denying him

admission into the SIP program, explaining:

      An individual is eligible for State Intermediate Punishment if he or
      she has been convicted of a drug-related offense,2 and:

         (1) Has undergone an assessment performed by the
         Department of Corrections, which assessment has
         concluded that the defendant is in need of drug and alcohol
         addiction treatment and would benefit from commitment to
         a drug offender treatment program3 and that placement in
         a drug offender treatment program would be appropriate.



                                     -7-
J-A20014-22


       (2) Does not demonstrate a history of present or past
       violent behavior.

       (3) Would be placed in the custody of the department if not
       sentenced to State intermediate punishment.

       (4) Provides written consent permitting release of
       information pertaining to the defendant’s participation in a
       drug offender treatment program.

     61 Pa.C.S.[] § 4103 (emphasis added).      A defendant is
     ineligible for State Intermediate Punishment if he or she is
     subject to a sentence which includes an enhancement for
     use of a deadly weapon; has been convicted or adjudicated
     delinquent of a crime requiring registration as a sexual
     offender; or has a current or prior conviction for specified
     offenses, none of which are applicable to Appellant. 61
     Pa.C.S.[] § 4103.
       2 A “drug-related offense” is “[a] criminal offense for which
       a defendant is convicted and that the court determines was
       motivated by the defendant’s consumption of or addiction
       to alcohol or a controlled substance, counterfeit, designer
       drug, drug, immediate precursor or marijuana, as those
       terms are defined in the act of April 14, 1972 (P.L. 233, No.
       64), known as The Controlled Substance, Drug, Device and
       Cosmetic Act.” 61 Pa.C.S.[] § 4103. Here, Appellant broke
       into cabins across northern Wayne County and stole
       $35,000 in goods. Appellant testified that he sold the goods
       and “purchased around $500 for food, and the remaining
       amount went towards buying Methamphetamine and
       Heroin.” N.T., 1/24/19, at 8. The trial court determined
       that “the addiction is what drives [Appellant] to commit
       crimes.” Id.
       3 “Drug offender treatment program” (DOTP) is “[a]n
       individualized treatment program established by the
       Department consisting primarily of drug and alcohol
       addiction treatment that satisfies the terms and conditions
       in section 9905 of the act [at 42 Pa.C.S.[] Chapter 99]
       (relating to drug offender treatment program).” 37 Pa.
       Code § 97.102.

     Placement in State Intermediate Punishment requires several
     steps. First, the sentencing court must determine whether
     an individual qualifies for placement. If so, the sentencing

                                   -8-
J-A20014-22


     court refers the matter for an evaluation by the
     Department.       61 Pa.C.S.[] § 4104(a)(1).    Second, “[t]he
     Department will conduct a risk assessment and assess the
     addiction and other treatment needs of” the individual. 37 Pa.
     Code § 97.104(a). The Department, in its evaluation, considers
     the following criteria:

        (1) Information furnished to the Department by the
        sentencing court.4

        (2) The results of the assessment of addiction and other
        treatment needs conducted by the Department.

        (3) The length of the sentence that would be typically
        imposed under the standard range of the sentencing
        guidelines promulgated by the Pennsylvania Commission on
        Sentencing.

        (4) The eligible offender’s        motivation   to   participate
        meaningfully in a DOTP.

        (5) Whether the eligible offender has provided to the
        Department written consent permitting the release of
        information pertaining to the eligible offender's participation
        in a DOTP.

        (6) The eligible offender’s criminal history.

        (7) The eligible offender’s escape or parole absconder
        history.

        (8) The eligible offender’s institutional adjustment during
        current and prior incarcerations.

        (9) The availability of the Department’s programming
        resources.

     37 Pa. Code § 97.106(a).         Where the Department, “in its
     discretion,” believes the criminal defendant’s placement in these
     programs is appropriate, it prepares a drug treatment program
     plan for the individual and provides it to the sentencing court. 61
     Pa.C.S.[] § 4104(c); 37 Pa. Code § 97.104(b). Upon receipt of a
     drug treatment program plan, the court may sentence an
     individual to State Intermediate Punishment. 61 Pa.C.S.[] §
     4104(d). Where the Department determines that the criminal
     defendant will not benefit from a drug treatment program or that
     placement in a drug treatment program is not appropriate, it

                                     -9-
J-A20014-22


      provides a report setting forth the reasons for its determination to
      the sentencing court. 37 Pa. Code § 97.104(b).
         4 The sentencing court provides the Department with a
         summary of the criminal defendant’s offense; information
         relating to the criminal defendant’s history of criminality and
         drug or alcohol abuse or addiction; the presentence
         investigation report; and any other information the
         sentencing court believes is relevant.        61 Pa.C.S.[] §
         4104(a)(2).

      Whether an individual would benefit from a drug offender
      treatment program and whether his or her placement in a
      drug treatment plan would be appropriate are matters
      committee to the Department’s discretion. Section 4104(c)
      of the Prisons and Parole Code states:

         If the department in its discretion believes a defendant
         would benefit from a drug offender treatment program and
         placement in the drug offender treatment program is
         appropriate, the department shall provide the court, the
         defendant, the attorney for the Commonwealth and the
         commission with a proposed drug offender treatment
         program detailing the type of treatment proposed.

      61 Pa.C.S.[] § 4104(c) (emphasis added). Likewise, the statute
      does not “[c]onfer any legal right upon any individual ... to ...
      participate in a drug offender treatment program[.]” 61 Pa.C.S.[]
      § 4108(1)(i); see also 37 Pa. Code § 97.106(b) (“An eligible
      offender does not have a right to placement in a DOTP.”).

      As outlined above, Appellant does not have a statutory right to
      participation in an SIP program. See 61 Pa.C.S.[] § 4108(1)(i);
      37 Pa. Code § 97.106(b). The Department possesses the
      discretion to admit an inmate, regardless of their eligibility
      and offender status. Accordingly, the Department did not abuse
      its discretion in denying Appellant admission into a[] SIP program
      based on an outstanding warrant from a magisterial district judge.

Lawler, No. 1700 EDA 2019, unpublished memorandum at 10-13 (emphasis

added; emphasis added by Lawler omitted).

      From the above-emphasized language, it is clear that Appellant’s

outstanding warrant, or any other factor, did not meet any of the criteria for

                                     - 10 -
J-A20014-22



automatic disqualification from a SIP program.        Indeed, the sentencing

court determined he qualified for admission into the program because it

ordered that he be evaluated by the Department. Therefore, Appellant was

technically “eligible” for admission into a SIP program, and Attorney Burlein’s

advice to that effect was not ineffective.    The fact that the Department

ultimately exercised its discretion to deny Appellant admission based on his

outstanding warrant does not demonstrate ineffectiveness by Attorney

Burlein, where Appellant offered no evidence that Attorney Burlein should

have, or could have, known that the Department would reach this decision.

      Moreover, as the PCRA court points out, the following portion of

Appellant’s plea colloquy demonstrates that he was aware his admission into

SIP was not guaranteed:

      Q: Now, I put your attention to, on page eight there is an addition
      written in that says … have there been any promises or
      agreements to get you to plead guilty, am I correct in stating that
      the agreement that you’re referring to is that the Commonwealth
      will not object if you qualify for the [SIP] Program?

      A: Yes, Ma’am.

                                     ***

      Q: The recommendation for the [SIP] Program. Have there
      been any other promises or any threats to get you to plead guilty?

      A: No, Ma’am.

PCO at 7 (quoting N.T. Plea, 1/11/18, at 6, 7; emphasis added by PCRA court).

      Based on this record, we conclude that Appellant’s claim that Attorney

Burlein acted ineffectively by advising him he was eligible for a SIP program


                                    - 11 -
J-A20014-22



lacks arguable merit. Attorney Burlein was correct that Appellant was eligible

for admission into a SIP program, as nothing in the statute automatically

disqualified him.   Moreover, the plea colloquy demonstrates that Appellant

was notified that his admission into the program was not guaranteed. Because

Appellant did not present any evidence that counsel should have known that

the Department would exercise its discretion to deny Appellant admission

based on his outstanding arrest warrant, Appellant’s claim that Attorney

Burlein acted ineffectively by advising him that he was eligible for admission

into the SIP program lacks arguable merit. Consequently, no relief is due on

Appellant’s first issue.

      Next, Appellant contends that his sentence is illegal.        According to

Appellant, the court had no authority to order that his aggregate term of

incarceration in this case shall run concurrently with sentences in two other,

unrelated cases for which he was serving parole in Wayne and Lackawanna

Counties. Appellant contends that his sentence in the instant case could only

be run consecutively to those other sentences under 61 Pa.C.S. §

6138(a)(5)(i), which states:

      (5) If a new sentence is imposed on the offender, the service of
      the balance of the term originally imposed by a Pennsylvania court
      shall precede the commencement of the new term imposed
      in the following cases:

         (i) If a person is paroled from a State correctional institution
         and the new sentence imposed on the person is to be served
         in the State correctional institution.




                                     - 12 -
J-A20014-22



61 Pa.C.S. § 6138(a)(5)(i) (emphasis added).          Because the court here

imposed Appellant’s sentence to run concurrently with his remaining time on

his now-revoked sentences of parole in his two other cases, Appellant

concludes that his sentence violates section 6138(a)(5)(i) and is illegal.

      As the PCRA court observed, this issue was resolved in Commonwealth

v. Dorian, 468 A.2d 1091 (Pa. 1983). The court explained:

      In … Dorian, a defendant that pled guilty to burglary while on
      parole filed for relief after the Pennsylvania Parole Board [(the
      Board)] mandated he serve his sentences consecutively rather
      than concurrently as the sentencing judge ordered. … [T]he
      [Pennsylvania] Supreme Court held that the petitioner’s relief
      claim had no merit and that “a trial judge [cannot] impose a
      sentence on a parole violator for his crime committed while on
      parole to run concurrently with the time remaining on his original
      sentence.”    [Dorian, 468 A.2d at 1092].        Accordingly, the
      [petitioner] was required to serve his sentences consecutively as
      the … Board mandated. Id.

PCO at 3-4 (some citations omitted). The PCRA court nevertheless concluded

that Appellant’s sentencing claim was previously litigated and rejected on

direct appeal and, thus, that he is not entitled to PCRA relief. Id. at 6 (citing

42 Pa.C.S. § 9543(a)(3) (stating that a PCRA petitioner must prove “[t]hat

the allegation of error has not been previously litigated or waived” in order to

be entitled to relief)).

      Initially, we disagree with the PCRA court that Appellant previously

litigated this illegality-of-sentencing issue. The only sentencing claim raised

and addressed by this Court on direct appeal was a challenge to the




                                     - 13 -
J-A20014-22



discretionary aspects of Appellant’s term of incarceration. Thus, Appellant is

not precluded from obtaining PCRA relief on his present claim.

      Next, we agree with the PCRA court that Dorian establishes that the

trial court was not permitted to impose Appellant’s sentence to run

concurrently with the time remaining on his original sentences in his other two

cases.   Because Appellant’s sentence violates the statutory requirement of

section 6138(a)(5)(i) and the holding of Dorian, it is illegal. The PCRA court

seemingly recognized this fact, stating “[t]he sentencing [j]udge [did] not

possess the authority to issue concurrent sentences that would undermine the

Board.” PCO at 3. Nevertheless, the PCRA court failed to correct Appellant’s

presently illegal sentence, presumably because the Board is simply ignoring

the court’s order for concurrent sentences and is running Appellant’s present

sentence consecutively to his prior sentences.

      In this regard, the court erred. Appellant’s sentencing order imposing

his term of incarceration to run concurrently to his other sentences is facially

illegal, as it violates section 6138(a)(5)(i). Moreover, as Appellant stresses,

“[t]he illegality of the sentencing court’s order undermines the original intent

of the sentencing court and increases [Appellant’s] aggregate minimum

sentence from 78 months to at or about 108 months.” Appellant’s Brief at 17.

Because Appellant’s sentence is presently illegal, and the court’s sentencing

intent was arguably compromised by the Board’s running his present sentence

consecutively to his original terms of incarceration, we agree with Appellant




                                     - 14 -
J-A20014-22



that it is necessary to vacate his judgment of sentence and remand for

resentencing.

      PCRA order vacated. Judgment of sentence vacated. Case remanded

for resentencing. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/9/2022




                                    - 15 -